            Case 2:18-cr-00141-CB Document 144 Filed 09/16/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )   Criminal No. 18-141
                                             )
SHELBY SUMMER BROWN                          )

                    UNOPPOSED MOTION TO EXTEND THE TIME
                        FOR FILING PRETRIAL MOTIONS

       Shelby Summer Brown, through her counsel, Assistant Federal Public

Defender Sarah Levin, respectfully files this Unopposed Motion to Extend the Time

for Filing Pretrial Motions, and in support, counsel states:

       1.      On July 13, 2018, Ms. Brown was arraigned on an indictment charging

violations of, inter alia, 18 U.S.C. §§ 2423(a), (d), and (e).

       2.      Pursuant to Local Criminal Rule 12 and prior Court Order, pretrial

motions are due on August 26, 2019.

       3.      A sentencing hearing is scheduled for January 14, 2020, in relation to

an Information filed at Criminal No. 19-261. This sentencing will obviate the need

for filing pretrial motions in this case.

       4.      Accordingly, counsel for Ms. Brown respectfully moves this Court for

an extension from September 25, 2019 until January 14, 2020 to file pretrial

motions.

       5.      The government, through Assistant United States Attorney Heidi M.

Grogan, has no objection to the relief requested in this motion.




                                             1
           Case 2:18-cr-00141-CB Document 144 Filed 09/16/19 Page 2 of 2




      6.      For these reasons, Shelby Summer Brown respectfully requests that

the deadline for filing pretrial motions be extended from September 25, 2019, to

January 14, 2020.

                                Respectfully submitted,



                                /s/ Sarah Levin
                                Sarah Levin
                                Assistant Federal Public Defender




                                         2
